
	
		II
		111th CONGRESS
		2d Session
		S. 3168
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to acquire
		  certain non-Federal land in the State of Pennsylvania for inclusion in the Fort
		  Necessity National Battlefield.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fort Necessity National
			 Battlefield Land Acquisition Act.
		2.DefinitionsIn this Act:
			(1)BattlefieldThe
			 term Battlefield means the Fort Necessity National Battlefield
			 in the State of Pennsylvania.
			(2)Non-Federal
			 land
				(A)In
			 generalThe term non-Federal land means the
			 approximately 157 acres of land in Farmington, Pennsylvania, owned by Marie
			 Rush.
				(B)InclusionThe
			 term non-Federal land includes the historic Braddock Road trace
			 surrounding the land described in subparagraph (A).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Acquisition of
			 land for Fort Necessity National Battlefield, Pennsylvania
			(a)In
			 generalThe Secretary may acquire, by donation or purchase, the
			 non-Federal for inclusion in the Battlefield.
			(b)Boundary
			 revisionOn acquisition of the non-Federal land by the
			 Secretary—
				(1)the non-Federal
			 land shall be incorporated in, and administered as part of, the Battlefield;
			 and
				(2)the boundary of
			 the Battlefield shall be revised to reflect the acquisition of the non-Federal
			 land.
				
